Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-18 and 20-22 are presented for examination.
Applicants’ amendment and response filed June 10, 2022 have been received and entered.
Accordingly, the rejection made under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter as set forth in the previous Office actin dated March 29, 2022 at pages 2-3 as applied to claim 1 is hereby WITHDRAWN because the applicants cancelled claim 1.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over EP 0,060680 A1, hereby known as Eli Lily Co, pf PTO-1449 in view of Corrigan et al., Drug Development and Industrial Pharmacy, Vol. 20, No. 8, pages 1503-1509 (1994) as set forth in the previous Office actin dated March 29, 2022 at pages 3-5 as applied to claims 1-6 is hereby WITHDRAWN because the applicants cancelled claims 1-6.
Claims 16-18 and 20-22 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1,142(b)).
Allowable Subject Matter
Claims 7-15 are allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 16-18 and 20-22 remain active in the present application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629